Citation Nr: 0820395	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  98-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 16, 
1990, for the grant of service connection for migraine 
headaches, based upon a clear and unmistakable error (CUE) in 
a rating decision dated September 18, 1959.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to June 
1952 and from February 1953 to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied an effective date 
earlier than February 16, 1990 for the grant of service 
connection for migraine headaches.  

In August 2003 and February 2007 the Board remanded this 
matter for further development.


FINDINGS OF FACT

1.  In a September 18, 1959 rating decision, the RO denied 
the veteran's claim for service connection for headaches; the 
veteran did not appeal the rating decision.

2.  The September 18, 1959 rating decision denying service 
connection for headaches was adequately supported by the 
evidence then of record.

3.  The statutory and regulatory provisions extant at the 
time were correctly applied in the September 18, 1959 rating 
decision that denied service connection for headaches

4.  The veteran has failed to establish any error of fact or 
law in the September 18, 1959 rating decision.




CONCLUSION OF LAW

There was no CUE involved in the September 18, 1959, RO 
decision, which denied the veteran's claim for service 
connection for headaches.  38 U.S.C.A. § 5109A, 7111 (West 
2002); 38 C.F.R. § 20.1403 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.105(a), a prior final decision can be 
reversed or amended where evidence establishes "clear and 
unmistakable error."  For CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made." 
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).


In this case the veteran was denied service connection for 
headaches by the RO because it was determined that these 
symptoms were the result of a passive-aggressive reaction for 
which the veteran had been discharged from service.  

The report of a Board of Medical Survey dated in November 
1957 showed that the veteran was hospitalized on six 
occasions since 1955 for complaints of headaches.  He 
complained of frequent occipital and periorbital headaches 
which were precipitated by being out in the hot sun or by 
doing difficult details.  These headaches were relieved by 
complete rest and were totally unrelieved by medication.  
After numerous diagnostic tests and evaluations, it was felt 
that there was no organic basis for the headaches and attacks 
of syncope.  It was also determined that the veteran was not 
psychotic.  It was further determined that the veteran 
manifested symptoms of passive-aggressive reaction, with the 
headaches and attacks of syncope being a direct manifestation 
of his personality.  A diagnosis of passive-aggressive 
reaction was made, and the veteran was subsequently 
discharged from service.  

A VA neuropsychiatric examination dated in August 1959 
indicated that a general medical examination was within 
normal limits and the neuropsychiatric examination resulted 
in a diagnosis of "headaches, cause unknown, chronic, 
mild."  The evaluating physician included a notation that 
the diagnosis was made, even though it was not a medical 
entity, with the suspicion that the headaches were the result 
of efforts by a "passive-dependent individual to deal with 
life's circumstances in a pathological fashion."

The veteran attempted to reopen his claim for service 
connection for headaches in February 1990.  In an August 1990 
rating decision, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim.  
This claim was subsequently reopened pursuant to a September 
1995 Board decision, which determined that additional 
evidence submitted since a prior final September 1959 rating 
denial was new and material.  A November 1997 Board decision 
granted service connection for headaches.  In a January 1998 
RO decision, the veteran was granted a 0 percent disability 
rating effective February 16, 1990, the date of receipt of 
the reopened claim.


It was noted in a September 1995 Board remand that the 
veteran may wish to pursue a claim for CUE in the RO's 
September 1959 rating decision.  The veteran was informed by 
letter in October 1995 that he could submit specific 
allegations regarding a CUE claim; however, he did not 
advance a specific claim for CUE as of the November 1997 
Board decision and the issue was at that time not before the 
Board.  

At his March 2008 Travel Board hearing, the veteran testified 
that he filed a claim under CUE because he was directed to do 
so in the 1993 Board decision.  The veteran contended that 
passive aggressive reaction did not cause headaches and that 
he was essentially misdiagnosed prior to the September 1959 
RO decision.  

The minimal evidence that was of record concerning the 
veteran's headaches certainly does not compel the conclusion, 
"to which reasonable minds could not differ, that the result 
would have been manifestly different, but for the error."  In 
light of the medical evaluations from the military and the VA 
examination that determined his headache symptoms were the 
result of a passive-aggressive reaction, it was reasonable 
for the RO to deny service connection for headaches.

Nevertheless, such consideration pertains only to how the 
evidence then of record was weighed.  And the Court has held 
that disagreement with how the facts were weighed does not 
amount to a valid claim of CUE.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).

Accordingly, the Board finds that the correct facts, as they 
were then known, were before the RO and considered at the 
time of the September 18, 1959, rating decision.  Further, 
there is no evidence - and the veteran does not contend - 
that the statutory and regulatory provisions extant at the 
time were incorrectly applied.

Therefore, the September 18, 1959, rating decision is not 
clearly and unmistakably erroneous.



Duties to notify and assist

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).


ORDER

Clear and unmistakable error in the September 18, 1959 rating 
decision not having been demonstrated, the veteran's appeal 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


